Opinion of the Court
COOK, Judge:
In accordance with his pleas, the appellant was convicted, by a special court-martial consisting of a military judge alone, of absence without authority, the use of disrespectful language toward a warrant officer, and communicating a threat, in violation of Articles 86, 91, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 891, and 934, respectively. The military judge sentenced appellant to a bad-conduct discharge, restriction for 2 months, hard labor without confinement for 3 months, and reduction to the lowest enlisted pay grade, but recommended suspension of the bad-conduct discharge. On November 21, 1975, the convening authority approved the findings and so much of the sentence as extended to a bad-conduct discharge and a reduction to the lowest enlisted pay grade. He did not suspend the discharge and rejected the appellant’s petition for clemency, which requested such a suspension. In a post-trial review for the supervisory authority, the staff judge advocate opined that since ap*296pellant could not be rehabilitated, the military judge’s recommendation to suspend the bad-conduct discharge should be rejected. The supervisory authority approved the convening authority’s action without modification on December 31.
In United States v. Goode, 23 U.S.C.M.A. 367, 370, 50 C.M.R. 1, 4, 1 M.J. 3, 6 (1975), this Court, after noting recurring complaints regarding post-trial reviews and the delays encountered in determining the validity of such complaints, held:
[I]t is ordered that on and after May 15, 1975, a copy of the written review required by Article 61 or 65(b), UCMJ, 10 U.S.C. § 861 or 865(b), be served on counsel for the accused with an opportunity to correct or challenge any matter he deems erroneous, inadequate or misleading, or on which he otherwise wishes to comment. Proof of such service, together with any such correction, challenge or comment which counsel may make, shall be made a part of the record of proceedings. The failure of counsel for the accused to take advantage of this opportunity within 5 days of said service upon him will normally be deemed a waiver of any error in the review. [Footnote omitted.]
We granted review in this case to determine whether corrective action is required because the staff judge advocate failed to comply with the Goode requirement.
The parties disagree as to whether the record reflects that trial defense counsel was served with a copy of the post-trial review. Government counsel submits that the notation, “ ‘Copy to: . . . Defense Counsel . . . at the end of the review is sufficient to establish the required service. Contrarily, appellate defense counsel asserts that the notation is merely indicative of the desire of the staff judge advocate to furnish a copy of the review to trial defense counsel, but is itself insufficient to establish that the review was in fact served on counsel.
Goode did not prescribe a formal procedure for service of post-trial reviews on counsel, and we decline to adopt such a procedure today. Goode did, however, require that “[p]roof of such service . shall be made a part of the record of proceedings.” Id. at 370. We agree with the appellate defense counsel, therefore, that a notation on the review indicating that a copy of it is to be given to defense counsel at some future time is insufficient to establish that such copy was actually served on counsel. Moreover, even if we were to assume service, the review here is dated December 29 and the supervisory authority’s action is dated December 31. As Goode contemplates a 5-day period for the response of defense counsel, it is obvious that counsel was not accorded the. requisite time to respond.
The question remains as to the proper disposition of a case where the authorities below have failed to comply with a requirement of this Court. Government counsel, noting the appellant’s adverse military record,1 urges affirmance on the basis that the appellant was not prejudiced by the omission. Appellant insists he was prejudiced because a response to the staff judge advocate’s comment regarding appellant’s lack of rehabilitative potential would have probably resulted in a supervisory authority’s action consistent with the military judge’s recommendation that the bad-conduct discharge be suspended.
The requirement promulgated by this Court in Goode was predicated on a desire to eliminate delays encountered in claims of error in post-trial reviews and the exhaustion of appellate resources when such errors could easily and expeditiously be resolved prior to the convening and supervisory authorities’ actions. Indeed, this Court in United States v. Roop, 16 U.S.C.M.A. 612, 615, 37 C.M.R. 232, 235 (1967), recognized:
[T]hat as a matter of fairness and eventual expedience, the uninformed accused *297should be given an opportunity in each and every instance to rebut matters seemingly adverse to him as they appear in the staff judge advocate’s review. The mere fact that upon appeal harm to the accused may be found nonexistent, in no sense lessens the obligation to see that he receives those benefits that are rightly his.
The present case demonstrates the delays that can be encountered and appellate resources that can be expended when the requirements of Goode are ignored. Accordingly, we conclude that the purpose of Goode can be effected only if we insist upon compliance therewith.
The decision of the U. S. Coast Guard Court of Military Review and the action of the supervisory authority as to the sentence are reversed. The record is returned to the General Counsel of the Department of Transportation for submission to a competent supervisory authority for a new review and action.
Judge PERRY concurs.

. The appellant had previously been convicted by a special and summary courts-martial and subjected to proceedings under Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815, on two occasions.